Title: To Benjamin Franklin from William Jackson, 21 March 1782
From: Jackson, William (1737?–1795)
To: Franklin, Benjamin


Sir,
Calais 21st. March 82.
Although I cannot boast the happiness of being personally known to you, yet I flatter myself that my name as formerly conductor of the Public Ledger, and the literary efforts I made in favor of America, must be familiarized to your mind.
I was at Paris in the month of May 1777, and, a fortunate concurrence of circumstances enabled me to communicate to Mr. Carmichael, some very important intelligence relative to the secret correspondonce carried on, between Maurepas and Lord Mansfield. I afterwards accompanied Mr. Carmichael to Dunkirk, where I dictated a series of such facts as he deemed worthy of record, and, for which, I recieved from him letters expressive of gratitude on my return to England.

I am now, Sir, at Calais, on a visit to the Duchess of Kingston. It is possible I may accompany her to Petersburgh, and, if there be a service which could be rendered America at the Court of Russia, I should be singularly happy to be employed and empowered on the occasion. The Connection of the Duchess with the Empress, might surely be improved to advantage; and the sphere in which she moves, must afford opportunity for elevated observation.
To a Man of your experience and penetration it would be impertinent to say more. I will only beg leave to add, that I have suffered inconveniencies even to the being deprived of an income by my attachment to the cause of America; but, I think myself amply honoured by the privilege I now assume, of professing my sincere veneration for the character, conduct, and abilities, of Doctor Franklin.
I have the honor to be, Sir, Your Most Devoted, And obedient Hble Servt.
Wm. Jackson.
A Letter will come safe addressed to Me at The Duchesses House.His Excellency Doctor Franklin.
 
Notation: Jackson 21. March 1782
